                      Case 20-10417-BLS              Doc 64       Filed 03/09/20        Page 1 of 3


Information to Identify the case:
Debtor:         Cosi, Inc.                                                       EIN: XX-XXXXXXX
United States Bankruptcy Court for the District of Delaware                      Date case filed in chapter 11:
Case No. 20-10417 (BLS)                                                          2/24/2020
Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                           02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for
relief has been entered.
This notice has important information about the case for creditors, debtors, and trustees including
information about the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally
may not take action to collect debts from the debtor or the debtor’s property. For example, while the stay is in effect,
creditors cannot sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot
demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay can be required to pay
actual and punitive damages and attorney’s fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt
excepted from discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified
in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s
office at the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
The staff of the bankruptcy clerk’s office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
 1.       Debtor’s full name:         Cosi, Inc.
 2.       All other names used in the last 8 years:              n/a
 Jointly Administered Cases                                                      Case No.               EIN
 Cosi, Inc.                                                                      20-10417 (BLS)         XX-XXXXXXX
 Xando Cosi Maryland, Inc.                                                       20-10418 (BLS)         XX-XXXXXXX
 Cosi Sandwich Bar, Inc.                                                         20-10419 (BLS)         XX-XXXXXXX
 Hearthstone Associates, LLC                                                     20-10420 (BLS)         XX-XXXXXXX
 Hearthstone Partners, LLC                                                       20-10421 (BLS)         XX-XXXXXXX
 Cosi Restaurant Holdings LLC                                                    20-10422 (BLS)         XX-XXXXXXX
 Cosi Franchise Holdings LLC                                                     20-10423 (BLS)         XX-XXXXXXX
 3.       Address:           500 Rutherford Ave., Suite 130, Charlestown, MA 02129
 4.       Debtors’ Attorneys:         Cozen O’Connor
                                      Mark E. Felger
                                      Simon E. Fraser
                                      Gregory F. Fischer
                                      1201 North Market Street, Suite 1001
                                      Wilmington, DE 19801
                   Case 20-10417-BLS              Doc 64        Filed 03/09/20        Page 2 of 3


5. Bankruptcy Clerk’s Office                                                         Hours open: Monday – Friday
   Documents in this case may be filed                                               8:00 a.m. – 4:00 p.m.
   at this address.                         824 Market Street, 3rd Floor
                                                                                     Contact phone: 302-252-2900
                                            Wilmington, DE 19801
   You may inspect all records filed in
   this case at this office or online at www.pacer.gov.
6. Meeting of creditors                                                              Location:
   The debtors’ representative
                                        April 6, 2020 at 10:00 a.m. (ET)             J. Caleb Boggs Federal Bldg.
   must attend the meeting to be                                                     844 King Street
   questioned under oath.               The meeting may be continued or
                                                                                     Wilmington, DE 19801
   Creditors may attend, but are        adjourned to a later date. If so, the
                                                                                     Valid picture ID is required for
   not required to do so.               date will be on the court docket.
                                                                                     access to the J. Caleb Boggs Federal
                                                                                     Bldg. If you do not have a photo ID
                                                                                     and/or original verification of your
                                                                                     social security number, please
                                                                                     contact the Office of the United
                                                                                     States Trustee at 302-573-6491.
7. Proof of claim deadline:              Deadline for filing a proof of claim: Not yet set. If a deadline is set,
                                         notice will be sent at a later time.
                                         A proof of claim is a signed statement describing a creditor’s claim. A
                                         proof of claim form may be filed either electronically or as a paper
                                         document. For more information on how to file a proof of claim, visit
                                         the Delaware Bankruptcy Court’s website at www.uscourts.gov or any
                                         bankruptcy clerk’s office.
                                         Your claim will be allowed in the amount scheduled unless:
                                          your claim is designated as disputed, contingent, or unliquidated;
                                          you file a proof of claim in a different amount; or
                                          you receive another notice.
                                         If your claim is not scheduled or if your claim is designated as disputed,
                                         contingent, or unliquidated, you must file a proof of claim or you might not
                                         be paid on your claim and you might be unable to vote on a plan. You may
                                         file a proof of claim even if your claim is scheduled.
                                         You may review the schedules at the bankruptcy clerk’s office or online at
                                         www.pacer.gov.
                                         Secured creditors retain rights in their collateral regardless of whether they file
                                         a proof of claim. Filing a proof of claim submits a creditor to the jurisdiction of
                                         the bankruptcy court, with consequences a lawyer can explain. For example, a
                                         secured creditor who files a proof of claim may surrender important
                                         nonmonetary rights, including the right to a jury trial.
8. Exception to discharge                If § 523(c) applies to your claim and you seek to have it excepted from
   deadline                              discharge, you must start a judicial proceeding by filing a complaint by
                                         the deadline stated below.
   The bankruptcy clerk’s office
   must receive a complaint and          Deadline for filing a complaint:            June 5, 2020
   any required filing fee by the
   following deadline.
9. Creditors with an                     If you are a creditor receiving notice mailed to an international
                                         address, you may file a motion asking the court to extend the deadlines
   international address
                                         in this notice. Consult an attorney familiar with United States
                                         bankruptcy law if you have any questions about your rights in this
                                         case.




                                                          2
                 Case 20-10417-BLS    Doc 64       Filed 03/09/20        Page 3 of 3



10. Filing a Chapter 11       Chapter 11 allows debtors to reorganize or liquidate according to a
                              plan. A plan is not effective unless the court confirms it. You may
    bankruptcy case
                              receive a copy of the plan and a disclosure statement telling you about
                              the plan, and you may have the opportunity to vote on the plan. You
                              will receive notice of the date of the confirmation hearing, and you
                              may object to confirmation of the plan and attend the confirmation
                              hearing. Unless a trustee is serving, the debtor will remain in
                              possession of the property and may continue to operate its business.
11. Discharge of debts        Confirmation of a chapter 11 plan may result in a discharge of debts,
                              which may include all or part of your debt. See 11 U.S.C. § 1141(d). A
                              discharge means that creditors may never try to collect the debt from
                              the debtor except as provided in the plan. If you want to have a
                              particular debt owed to you excepted from the discharge and § 523(c)
                              applies to your claim, you must start a judicial proceeding by filing a
                              complaint and paying the filing fee in the bankruptcy clerk’s office by
                              the deadline.




                                            3
